


110 HR 7059 IH: To require the sale of certain defense articles and

U.S. House of Representatives
2008-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7059
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2008
			Mr. Tancredo
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To require the sale of certain defense articles and
		  defense services to Taiwan.
	
	
		1.Requirement to sell certain
			 defense articles and defense services to Taiwan
			(a)RequirementIn accordance with section 3(a) of the
			 Taiwan Relations Act, the defense articles and defense services described in
			 subsection (b) shall be transferred on a sales basis to Taiwan as soon as
			 practicable after the date of the enactment of this Act.
			(b)Defense articles
			 and defense services describedThe defense articles and defense
			 services referred to in subsection (a) are the following:
				(1)The unfulfilled elements of the request
			 made by Taiwan and approved by President George W. Bush in 2001 that includes
			 diesel electric submarines or relevant designs, Mark-48 ASW torpedoes, Harpoon
			 submarine-launched anti-ship cruise missiles, PAC–3 missile defense systems,
			 Paladin self-propelled howitzers, Apache helicopters, and mine-sweeping
			 helicopters.
				(2)66 F–16 C/D
			 fighter planes that were requested by the Government of Taiwan in August 2007.
				(c)Congressional
			 notification and approvalThe
			 requirement to transfer defense articles and defense services under subsection
			 (a) shall be carried out notwithstanding the provisions for congressional
			 notification and approval of a proposed sale of defense articles or defense
			 services in section 36(b) of the Arms Export Control Act (22 U.S.C.
			 2776(b)).
			
